Citation Nr: 0123521	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of October 29, 1991 that denied entitlement to 
service connection for a psychiatric disability.  

(The issue of entitlement to waiver of recovery of an 
overpayment of Dependents' Educational Assistance benefits in 
the calculated amount of $3,357.20, to include whether the 
debt was properly created, is the subject of a separate 
decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for 
psychiatric disability based on clear and unmistakable error 
(CUE) in a rating decision of October 8, 1991.  

In June 2001, the veteran gave sworn testimony before the 
undersigned Board member at a hearing at the RO.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran withdrew from appellate consideration the issue of 
entitlement to an effective date earlier than November 18, 
1997, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

The Board notes that the veteran submitted additional medical 
evidence and argument in support of his CUE claim, which was 
received in April 2001.  The medical evidence consists mostly 
of medical reports generated in the years after the October 
1991 rating decision that denied his claim.  While these 
reports raise arguments in support of his appeal, based on 
the physicians' view of the evidence before the rating board, 
the fact remains that these statement were not before the 
rating board in 1991 and are therefore not pertinent to the 
CUE issue before the Board now.  See 38 C.F.R. § 20.1304 
(2000).  

In April 2001, the veteran also submitted copies of letters 
concerning the veteran's employment immediately following 
service dated in March and April 1991.  This evidence was 
extant when the rating board considered the veteran's initial 
claim for service connection for psychiatric disability, but 
this evidence was initially received only in December 1999, 
when the veteran submitted a notice of disagreement with the 
rating decision denying his CUE claim.  These letters were 
not before the rating board in October 1991 and, similarly, 
are not truly pertinent to the issue on appeal.  


FINDINGS OF FACT

1.  A rating decision dated in October 1991 denied service 
connection for a nervous condition, adjustment disorder with 
depressed mood, or any acquired psychiatric condition.  

2.  Although the veteran was properly notified of this 
determination later the same month, he did not initiate an 
appeal.  

3.  There the October 1991 rating decision that denied 
service connection for psychiatric disability, was based on 
the correct law and facts as they then existed, and did not 
involve an error that manifestly changed the outcome.  



CONCLUSIONS OF LAW

1.  The rating decision of October 8, 1991, denying service 
connection for psychiatric disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2000).  

2.  CUE has not been demonstrated in the rating decision of 
October 8, 1991 that denied entitlement to service connection 
for a psychiatric disability.  38 U.S.C.A. § 5109A (West 
Supp. 2001); 38 C.F.R. § 3.105(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's original claim for service connection for 
psychiatric disability was received in March 1991.  The 
evidence before the rating board in October 1991 consisted of 
the service medical records and reports of VA examination 
conducted in April and May 1991.  

The service medical records showed that the veteran underwent 
a pre-induction physical examination in March 1968 that was 
completely negative for complaints or findings of psychiatric 
abnormality.  (The report of this examination is contained on 
microfiche, which the Board has reviewed.  A legible copy of 
the report could not be produced.  This report is the sole 
medical record contained on microfiche, which otherwise 
contains service personnel records.)  

The service medical records further show that the veteran was 
evaluated in a service neurology clinic in July 1970 
following what was initially thought to be a grand mal 
seizure.  The neurologic examination, including a skull 
series and an electroencephalogram (EEG), was normal.  It was 
felt that the veteran's history was too vague to presume that 
he had a seizure as a manifestation of a seizure disorder.  
Elevated liver enzymes were felt to indicate that any seizure 
he might have had was either alcohol-induced or was a 
"similar transient problem."  

In June 1973, the veteran was seen for complaints of stomach 
pains and cramping sensation in the center of his stomach.  
He was evaluated at a service hospital in July 1973, when it 
was reported that he was then on Valium.  The diagnostic 
impression in August 1973 was that the veteran had a 
functional disorder.  Valium was prescribed.  A neurological 
note at about this time indicates that the veteran was seen 
with a history of frequent severe headaches that were 
relieved to some extent by Valium and aspirin.  The 
diagnostic impressions were tension headache and acute 
anxiety reaction.  

The veteran was seen at the emergency room of a service 
hospital in January 1982 with a complaint of head trauma 
following a motor vehicle accident.  He stated that he hit 
his head on the dashboard.  A skull X-ray was negative.  No 
chronic head injury residuals were identified.  

The veteran was seen at the mental health clinic of a service 
hospital in January 1987 for family issues.  

When the veteran was seen in a service mental health clinic 
in November 1989, his mental status examination was 
essentially within normal limits.  The diagnosis on Axis I 
was alcohol intoxication, which, based on history provided by 
the veteran, was felt to be an isolated incident.  

When the veteran was examined for retirement in December 
1990, his history included depression or excessive worry.  It 
was reported that he had a history of dizziness in 1971 with 
symptoms of restlessness and dizziness associated with having 
an anxiety attack, which was treated with Librium.  The 
veteran also indicated that he had been treated for 
depression at the SHAPE Hospital in Belgium from 1975 to 
1978.  He further reported a history of functional 
gastrointestinal disorder in 1973 manifested by stomach 
pains, cramping and nausea and associated with acute anxiety 
reaction.  He was given Valium for his nerves.  It was 
reported that another episode was documented in 1975 and was 
diagnosed as "spastic colon" with the same associated 
symptoms.  It was also reported that the veteran sustained a 
head injury in a motor vehicle accident in 1982.  He 
reportedly hit his head on the dashboard with no apparent 
loss of consciousness and no post-traumatic sequelae.  

However, the veteran's inservice history of anxiety-induced 
dizziness, episodes of gastrointestinal distress, and head 
injury were felt to have resolved by the time of his 
examination for retirement.  No psychiatric deficit was found 
on clinical examination at retirement.  

In May 1991, the veteran underwent a VA psychiatric 
examination.  His chief complaint was that he was having 
trouble finding work.  The veteran stated that even prior to 
his retirement from service, he had begun looking for work.  
He said that thus far, he had been unable to find anything 
despite numerous interviews and despite feeling as though he 
was quite qualified for the jobs for which he had been 
interviewed.  He attributed part of the problem to the fact 
that the recession had reduced available jobs and was at 
times suspicious that other factors were at work, although he 
could not be certain what these were.  It was reported that 
he had become quite frustrated from looking for work and had 
begun to become quite depressed.  He now had to live on a 
third of the income that he formerly had, and this was 
causing some problems between him and his spouse.  

It was further reported that the veteran began to feel 
depressed in March and was now experiencing initial and 
terminal insomnia, along with intermittent fatigue and a loss 
of interest in sex.  He said that he had not really lost 
interest in things that he formerly enjoyed.  He did not 
participate in these primarily because he did not have the 
time, as he was putting all of his energy into finding a job.  
The veteran related that he had been depressed in the past 
and that his current feelings of depression were as bad if 
not worse than those he had felt previously.  He noted that 
in the past several months, he had been drinking considerably 
more than he had previously and, in fact, had received a DWI 
the previous year, while on active duty, for which he was 
sent to an alcohol counselor.  He denied problems with 
drinking in the past and also denied blackouts, morning 
tremors, or having been told by a physician that he had any 
medical problems secondary to drinking.  He was not in any 
type of formal treatment currently and was not involved in 
Alcoholics Anonymous.  

However, the veteran gave a history of having been treated 
for depression while at SHAPE in Belgium from 1976 to 1978.  
It was reported that he was seen at an Army hospital there on 
an outpatient basis and received medication but could not 
recall the name.  He reported that he was treated at Andrews 
Air Force Base as an outpatient from 1973 to 1975 and 
received diazepam.  (The trade name for diazepam is Valium, 
which is indicated for the management of anxiety disorders or 
for the short-term relief of the symptoms of anxiety.  
PHYSICIANS' DESK REFERENCE 2027-28 (47th ed. 1993).)  He 
denied, however, ever having been psychiatrically 
hospitalized and also denied receiving psychiatric treatment 
prior to his entry on active duty.  He said that he had not 
received any treatment since his separation from service.  It 
was also reported that although the veteran had ongoing 
problems with his stomach, manifested by intermittent pain 
and some nausea, but that multiple workups had not revealed 
an etiology for this problem.  

A family history of depression was elicited.  The veteran 
also reported that while had numerous active duty 
assignments, he did not see combat.  He worked primarily in 
personnel and administration.  He said that he had been 
married twice and that the relationship with his second wife 
had been good until recently, when the stress of being unable 
to find work and their financial difficulties had posed 
problems in the marriage and in their sexual relationship.  
He said that he was quite limited by his finances in 
participating in activities that he used to enjoy.  

Following a mental status examination, the diagnoses on Axis 
I was adjustment disorder with depressed mood, and episodic 
alcohol abuse.  A diagnosis was not entered on Axis II.  The 
examiner remarked that the veteran had a history of 
depressive symptoms that would be considered an adjustment 
reaction resulting from his efforts to accommodate to 
civilian life and as a consequence of his inability to find 
employment.  Given his history of depression "and his 
genetic load for psychiatric illness," he was felt to be at 
considerable risk for the depression to become more 
protracted and more severe to the point that he would develop 
a major depressive disorder.  The examiner further remarked 
that his situation was complicated by his alcohol abuse, 
"which may well be efforts to self-medicate his depressive 
feelings."  The examiner said that he suspected that if the 
veteran were able to find employment, his symptoms would be 
considerably alleviated and might well abate.  The veteran 
indicated that he would think about the possibility of re-
entering treatment.  The severity of his psychosocial 
stressors on Axis IV was felt to be severe, with his recent 
discharge from service, accommodation to civilian life, and 
employment and financial problems.  



Analysis

The record shows that a rating decision of October 8, 1991, 
denied service connection for a nervous disorder, adjustment 
disorder with depressed mood, or any acquired psychiatric 
condition.  The RO found that the VA psychiatric examiner 
diagnosed an adjustment disorder with depressed mood due to 
the veteran's difficulty in finding a job following his 
retirement.  Although the veteran claimed that he received 
recurrent counseling and medication for depression in 
service, the RO found that the available service medical 
records did not show this.  The RO also found that there was 
no medical evidence relating his current psychiatric problems 
to service.  The RO further found that there was no showing 
of manifestations of a psychosis within a year following the 
veteran's separation from service.  At the time of the rating 
decision, an adjustment disorder with depressed mood was 
considered to be a neurosis for VA compensation purposes.  
See 38 C.F.R. § 4.132, Diagnostic Code 9405 (1991).  

Although the veteran was properly notified of the October 
1991 determination later the same month, he did not initiate 
an appeal.  The rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error, but where the 
evidence establishes clear and unmistakable error, the prior 
decision will be reversed or amended.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a determination that there was clear 
and unmistakable error in an unappealed prior rating decision 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  In Russell, 
the Court defined clear and unmistakable error as follows:  

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir.) (expressly adopting the 
"manifestly changed the outcome" language in Russell), 
cert. denied, 528 U.S. 967 (1999).  

In his notice of disagreement, the veteran argued that his 
employment status should never have been an issue in his 
initial claim for service connection, as he was employed and 
working full time at the time of his May 1991 VA examination.  
He stated that he was then Assistant Food Service Manager for 
a private company doing business with at least two Air Force 
bases in the area of Sacramento, California, and that he had 
been so employed for several weeks.  The veteran asserted 
that he was then making more than $2,100 a month, in addition 
to military retirement pay of $1,100 a month.  He said that 
his total pay amounted to more than his active duty pay.  
This employment, he stated, lasted from early April 1991 to 
September 1993.  With his notice of disagreement, he enclosed 
letters pertaining to this employment, which he described as 
"new and different material."  This evidence was not before 
the rating board in October 1991.  

The veteran has submitted medical evidence to the effect that 
he acquired a chronic psychiatric disorder - his later 
diagnosed post-traumatic stress disorder - during service, 
that he was experiencing pertinent symptoms of the disorder 
at the time of his retirement, and this should have been 
perceived by the rating board when it entered its rating 
decision in October 1991.  However, this amounts to a 
disagreement over how the rating board weighed the evidence 
before it at that time.  It is perhaps the case that the 
evidence could have been interpreted differently, and the 
benefit granted, but mere disagreement with how the RO 
evaluated the facts before it is inadequate to raise a claim 
of clear and unmistakable error in a prior unappealed rating 
decision.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Although the service medical records suggested that the 
veteran experienced episodic problems that were treated with 
psychotropic medication, his retirement examination was 
negative for actual findings of psychiatric abnormality.  
Moreover, his VA psychiatric examiner attributed the 
psychiatric disorder diagnosed in May 1991 to post service 
problems, principally the veteran's claimed inability to find 
a job that could restore his financial situation and, by 
extension, his then strained marriage.  The veteran now 
maintains that employment was not an issue, but the report of 
VA examination is replete with references to his problems in 
finding employment.  The veteran's frustration in finding 
appropriate employment is the thread running through the 
entire report of psychiatric examination, and it is hard to 
believe that the examiner made it all up.  In any event, 
there was no evidence before the rating board at the time of 
its 1991 decision to show that the examination was 
inaccurate.  Thus, the RO reasonably relied on the 
information contained in the examination report in making its 
decision.

The veteran mentioned treatment received as an outpatient at 
the SHAPE hospital in Belgium, the available service medical 
records did not document this treatment.  However, the VA 
examiner considered the history of such treatment in service.  
Although there could certainly be missing service medical 
records, it must be emphasized that even if the record were 
then complete, the post service VA examination did not 
confirm the presence of psychiatric disability related to 
service or any incident of service origin.  The rating board 
was justified in finding that the only confirmed psychiatric 
diagnosis before it was not related by competent medical 
opinion to service.  It is important to note that the history 
elicited in May 1991 did mention that the veteran had been 
treated for depression at SHAPE and, earlier, at Andrews Air 
Force Base, where he received Valium.  This history is not 
disputed.  However, this does not alter the fact that, 
despite that history, the VA psychiatric examiner did not 
relate the veteran's diagnosed condition to the psychiatric 
problems the veteran experienced in service.  

Moreover, the decision of the Court of Appeals for Veterans 
Claims in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
which precluded the use of medical opinions that are not 
based on independent medical evidence, was handed down in 
March 1991 and was therefore binding on the rating board when 
it rendered its decision the following October.  Under 
Colvin, the rating board was precluded from substituting its 
own opinion for that of the VA psychiatric examiner, who 
essentially found that the veteran's then diagnosed 
psychiatric disorder had no relationship to service.  

The veteran essentially argues that VA failed in its duty to 
assist him in 1991 in properly developing his claim and 
misdiagnosed his post-traumatic stress disorder as an 
adjustment disorder with depressed mood and episodic alcohol 
abuse due to his difficulty in finding employment after 
retirement.  

Although a failure to obtain pertinent service medical 
records specifically identified by the claimant renders the 
denial of a claim nonfinal, Hayre v. West, 188 F.3d 1327, 
1334 (Fed. Cir. 1999), Hayre does not require that a "garden 
variety" breach of the duty to assist be construed as 
tolling the finality of the an underlying VA decision.  Tetro 
v. West, 14 Vet. App. 100, 109-11 (2000) (failure of Board to 
obtain pertinent Social Security Administration records at 
the time of a March 1990 decision denying a pension claim did 
not give rise to a grave procedural error comparable to that 
in Hayre).  The Tetro court stated:  

In light of the fact that Hayre is a 
judicially created departure from 
statutorily mandated rules governing the 
finality of VA decisions, Hayre should 
not be read broadly as a basis for 
disregarding finality in situations not 
involving 'grave procedural error.'"  

14 Vet. App. at 110.  

More recently the Federal Circuit has limited its holding in 
Hayre, by holding that Hayre was meant to be an extremely 
narrow holding.  Cook v. Principi, No. 00-7171 (Fed. Cir. 
Jul. 20, 2001)

Here, the failure if there was one, consisted in failing to 
obtain the specific treatment reports from the SHAPE hospital 
in Belgium.  It is unclear from the record whether these were 
obtainable.  However, the Board finds that the failure to 
obtain them was not the kind of "grave procedural error" 
identified in Hayre because, as indicated above, the VA 
psychiatric examiner was aware of the fact that the veteran 
had been treated in Belgium for depression and that 
occasionally during service he had received psychotropic 
medication.  His opinion attributing the diagnosed 
psychiatric condition to post service developments was 
rendered despite this history.  It should be born in mind 
that the clinical findings when the veteran was examined for 
retirement were negative for any psychiatric deficit, thus 
strongly suggesting that the problems that the veteran 
experienced in service, while not trivial, were nevertheless 
not chronic.  That is, the VA examiner could well have 
concluded that the psychiatric complaints shown in service 
represented transitory episodes that did not, even in their 
totality, amount to a chronic psychiatric disorder in 
service.  See 38 C.F.R. § 3.303(b) (2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress has 
specifically limited entitlement to service connection for 
disease or injury in service to cases where such incidents 
have resulted in disability).  

The fact that the VA examiner might have been wrong in his 
diagnosis is a dispute over how he evaluated the evidence at 
the time that he rendered his diagnosis.  It is arguable, of 
course, that the rating board should have made further 
attempts to obtain the SHAPE medical reports, but even had 
the RO been successful in the attempt, the next step would 
not necessarily have been the grant of benefits.  It is just 
as likely that the RO would have requested that the veteran 
undergo an additional medical examination in order to 
reconcile diagnoses.  See Baldwin v. West, 13 Vet. App. 1, 7 
(1999).  An additional examination might have resulted only 
in a confirmation of the diagnosis rendered in May 1991.  It 
is by no means clear that had the RO taken every procedural 
step to a final stop of perfection, service connection for 
psychiatric disability would have been granted.  Perhaps it 
would have; perhaps not.  There is therefore no showing of an 
"outcome-determinative" error - an error that would 
manifestly have changed the outcome of the prior decision - 
and thus no basis for finding the existence of clear and 
unmistakable error in the rating decision of October 8, 1991.  
Bustos v. West, 179 F.3d at 1380-81; see Fugo v. Brown, 6 
Vet. App. 40, 43 (1993) (to the same effect).  

After a careful review of the pertinent evidence of record, 
the Board concludes that CUE is not shown in the rating 
decision of October 8, 1991.  It follows that the appeal must 
be denied.  

Veterans Claims Assistance Act of 2000

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective November 9, 2000, 
and the implementing regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Among other things, the law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (codified at 38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran and his representative were 
notified in the June 2000 statement of the case of the 
provisions of law applicable in this case, the evidence 
relied on, and the RO's reasoning in deciding these claims.  
As indicated above, the claim of clear and unmistakable error 
in the October 1991 rating decision turns solely on the facts 
and the law that were before the rating board at that time; 
any later development of the evidence or changes in the law 
are irrelevant to this claim.  Although the veteran has 
pointed in his testimony to some evidence generated during 
service arguably relevant to his CUE claim, the Board is of 
the opinion for the reasons stated above that even if this 
evidence could have been secured and was before the rating 
board in 1991, it would not have changed the outcome.  
Moreover, the veteran testified that his efforts to obtain 
this evidence from the service department had met with 
failure.  He testified that the National Personnel Records 
Center indicated that that depository did not have the 
identified records.  

Moreover, there is strong doubt that the new act applies to a 
claim based on CUE in a prior rating decision.  The Court has 
recently held that the VCAA was not applicable to a motion 
alleging CUE in a prior Board decision.  Livesay v. Principi, 
No. 00-51 (U.S. Vet. App. Aug. 31, 2001).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Livesay.


ORDER

There was no CUE in a rating decision of October 29, 1991 
that denied entitlement to service connection for a 
psychiatric disability.  The appeal is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

